Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 states on line one “represensation” which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0311271 issued to Rahul Agrawal et al (hereinafter referred to as Agrawal)

As to claim 1, Agrawal discloses accessing a list of search queries, each search query of the list of search queries comprising one or more keywords (query log of queries received by the search engine, queries comprising keywords, see Agrawal: Para. 0016 – 0020, 0024 – 0029 and 0057 – 0061); 
for each search query of the list of search queries: 
submitting the search query to a search engine (queries are sent to the search engine, logged for processing, keywords are bundled and matched with appropriate advertisements, see Agrawal: Para. 0016 – 0020 and 0024 – 0029); 
receiving a search engine result page (SERP) from the search engine (search engine generates a SERP including results and advertisements that match the search queries, see Agrawal: Para. 0024 – 0029); 
extracting a plurality of information elements from the SERP (a search index is interrogated for URLs that include webpages, images, videos, or other documents and keyword bundles from the advertisements/results are determined, see Agrawal: Para. 0024 – 0029); 
populating a content matrix with the information elements extracted from the SERP (keywords from the queries are loaded into  a matrix, see Agrawal: Para. 0037 – 0044 and 0057 – 0061); 
(similarity score matrix based on query keyword matrix, see Agrawal: Para. 0057 – 0061); and 
clustering, based on the distance matrix, the search queries of the list of search queries (query keyword bundles are generated based on similarity, see Agrawal: Para. 0016 – 0020, 0024 – 0029 and 0034 – 0044).

As to claim 2, Agrawal discloses wherein the clustering of the search queries is further based on a minimum similarity threshold (query keywords are bundled based on keywords being above a specific similarity threshold, see Agrawal: Para. 0041 - 0044).

As to claim 3, Agrawal discloses wherein extracting the plurality of information elements from the SERP comprises extracting non-textual content, the non-textual content comprising at least one of a presence of a rich snippet, a presence of a knowledge graph, a presence of a result type tab, a presence of an image tab, a presence of a news tab, a configuration of a rich snippet, a configuration of a knowledge graph, a configuration of a result type tab, a configuration of an image tab or a configuration of a news tab (search engine generates the SERP by interrogating from the search index web pages, images, videos, and other documents, and keywords are extracted from there, see Agrawal: Para. 0024 – 0029).

(search engine generates the SERP by interrogating from the search index web pages, images, videos, and other documents, and keywords are extracted from there and are matched with advertisement keywords, see Agrawal: Para. 0024 – 0029).

As to claim 5, Agrawal discloses wherein extracting the plurality of information elements from the SERP comprises generating non-textual content relating to the information elements, the non-textual content being generated based on at least one of determining a type of a variable, transforming text into a factorial variable or transforming text into a document-text matrix (keywords are extract and a matrix is generated based on keyword location and/or frequency, including keywords in a title, header or anchor, see Agrawal: Para. 0037 – 0044).



(SERP comprising query results from the search engine and matching advertisements are added, see Agrawal: Para. 0024 - 0029).

As to claim 7, Agrawal discloses wherein extracting textual content comprises applying a stemming procedure to text or filtering characters from text (keywords are extract and a matrix is generated based on keyword location and/or frequency, including keywords in a title, header or anchor, see Agrawal: Para. 0024 – 0029 and 0037 – 0044, keywords are text characters identified from queries, i.e. filtered).

As to claim 8, Agrawal discloses wherein populating the content matrix comprises, for each information element extracted from the SERP, inserting a value associated with the information element extracted from the SERP for a given information category (scores are calculated based on similarity and inserted in the matrix, see Agrawal: Para. 0039 – 0044 and 0057).




(similarity scores (numerical values) and inserted in the matrix, see Agrawal: Para. 0039 – 0044 and 0057, and bundle bids are inserted into a query keyword matrix, see Agrawal: Para. 0062 – 0064 and Fig. 5).

As to claim 10, Agrawal discloses wherein the content matrix comprises a plurality of lines and a plurality of columns, each line of the plurality of lines being associated with a distinct search query, each column of the plurality of columns being associated with a distinct information element category and wherein populating the content matrix comprise, inserting a plurality of values each associated with a distinct information element extracted from the SERP (similarity scores are inserted in the query keyword bundle matrices, see Agrawal: Para. 0039 – 0044 and 0057, and query keyword bundles are generated and stored in a matrix, values may be inserted associated with the keyword bundles, see Agrawal: Para. 0062 – 0064 and Fig. 5, see Intents matrix with keyword bundles and advertisement bids).






(query keywords similarity scores are calculated and used to bundle similar keywords for updating and ordering the matrix, see Agrawal: Para. 0039 – 0044, 0057 and 0060 – 0064).

As to claim 12, Agrawal discloses wherein clustering the search queries of the list of search queries comprises executing a hierarchical clustering procedure on the distance matrix (keyword combinations are ordered based on similarity scores when creating/updating bundles, see Agrawal: Para. 0039 – 0044, bundling based on the highest similarity is hierarchical).

As to claim 13, Agrawal discloses the further comprising generating a dendrogram represensation to be displayed to a user, the dendrogram representation being generated based on the clustering of the search queries (query keyword-keyword similarity is determined from the use of machine learning models such as multiple additive regression tress, see Agrawal: Para. 0037 – 0044, tree representations of the machine learning model are dendrograms).

(use of machine learning models such as multiple additive regression tress based on keyword-keyword similarity scores, see Agrawal: Para. 0037 – 0044).

Claims 15 – 17 are rejected using similar rationale to the rejection of claims 1, 3 and 8 above, respectively.

Claims 18 – 20 are rejected using similar rationale to the rejection of claims 1, 3 and 8 above, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARK E HERSHLEY/Primary Examiner, Art Unit 2164